Title: From George Washington to Samuel Huntington, 26 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town [26] Jany 1780
          
          I have the honor to inclose the copy of a letter from Brigadier General Du Portail. From the character he gives and which I have otherwise received of Capt. Nevin, I shall be happy it may please Congress to make the appointment solicited. As the Engineers we now have are only for a temporary service and it will always be essential to have men skilled in that branch of Military science in this country, it appears to me to be a necessary policy to have men who reside among us forming themselves during the War under the present Gentlemen. Capt. Neven has a turn to this profession which joined to his past services induce me to wish he may become a member of the Corps; and it seems but reasonable that he should have the rank and from the time mentioned in General Du Portails letter.
          I request also the directions of Congress to the Board of War on the subject of Commissions for the Officers of Sappers and Miners. These Gentlemen in consequence of the resolution of Congress for establishing the companies—underwent an examination by General Du Portail and were found the best qualified among a number of candidates—considering their appointment as a thing of course they were nominated in General

orders the [  ] of [  ] and an arrangement of them sent soon after to the Board of War for the purpose of obtaining Commissions. These I now learn they have not yet received. As probably the Board do not think themselves authorised to grant the Commissions, without the instructions of Congress, I take the liberty to trouble them upon the subject. The Gentlemen in question, several of whom left regiments in the line to come into these companies begin to be anxious about the delay. By the establishment of the Corps of Engineers the men for these Companies were to be drafted from the line; but the weakness of the Battalions has hitherto suspended it—An attempt has been made to recruit but without success—The officers till the Companies can be formed are engaged in acquiring a knowledge of the service to which they are destined against the next Campaign. These companies if any active operations are to be carried on will be very important—we feel the want of something of the kind whenever we have works to construct; but at any rate, the officers will be useful in the Engineering line to which their studies are relative and preparatory—The present number of Engineers is not adequate to the exigencies of the service. I have the honor to be With the greatest respect & esteem Your Excellency’s Most obet & hum. servt
          
            Go: Washington
          
        